Citation Nr: 1827572	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. George, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This claim comes to the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's sinusitis is not related to service or, caused or aggravated by service-connected allergic rhinitis.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection is also available for disorders that have been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Analysis

When previously on appeal, the Board had remanded the claim to address the Veteran's diagnosis for sinusitis, as this diagnosis had appeared to describe the Veteran's sinus symptoms separate and apart from service-connected allergic rhinitis.  Even though sinusitis may already be contemplated in the rating for that allergic rhinitis, it is not improper to service connect another sinus disorder when warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that a veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  That is, even if the same final rating would be awarded, service connection is not precluded.

The Veteran contends that his sinusitis is related to service or was caused or aggravated by his allergic rhinitis.  This is the only remaining inquiry.

A VA examination report dated in June 2015 shows that the Veteran had a history of a diagnosis of both chronic sinusitis and allergic rhinitis.  Following examination, the examiner concluded that for the VA established diagnosis of allergic rhinitis, the diagnosis was changed, that it was a new and separate diagnosis, and that the Veteran also had signs and symptoms of sinusitis.  The examiner, however, did not provide an opinion as to whether the diagnosed sinusitis was etiologically related to the Veteran's period of active service, to include whether the previously diagnosed allergic rhinitis was an incorrect diagnosis that should have been sinusitis.  As such, the Board remanded for a medical opinion as to direct and secondary service connection.

In August 2016, a VA examiner provided a medical opinion as to the etiology of the Veteran's sinusitis.  The examiner thoroughly reviewed the records and opined that the Veteran's sinusitis was less likely than not incurred in or caused by an in-service injury, event or illness.  The examination report noted that the service records do not document a chronic on-going treatment or condition for chronic sinusitis.  The Veteran was seen for rhinitis which the examiner stated is a distinct and separate diagnosis.  The examiner concluded that previously diagnosed rhinitis is the correct diagnosis and the Veteran's current sinusitis is a co-morbid condition that is not related to service.

The examiner however failed to provide sufficient rationale to support his conclusion as directed in the remand to the RO, and did not consider relevant lay evidence in the record, therefore the Board found the medical opinion to be inadequate and remanded for another opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

An opinion was obtained in October 2017.  The examiner reviewed the record and noted a sinus x-ray from June 2000 showing normal paranasal sinuses.  In July 2003, chronic post nasal drip with sinus fullness was noted.  A note of rule out chronic sinusitis was included.  The impression was minimum mucoperiosteal thickening involving the alveolar recesses of both maxillary sinuses.  No acute air/fluid levels to suggest an acute component.  These findings were said to be consistent with mild chronic sinusitis.  In April 2004, a VA treatment record noted nasal congestion with runny nose related to tree pollen.  Another computerized tomography (CT) scan of the sinuses was done in May 2009.  A history of chronic sinusitis was noted.  The impression based on CT scan results was mild left anterior ethmoid, frontal and milateral maxillary sinus mucosal thickening with occlusion of left osteomeatal complex as well as frontal recess.  In October 2017, unremarkable radiographs of the paranasal sinuses were noted, though the Veteran reported nasal and throat drainage year-round with some cough.

After reviewing the record, the examiner opined that the Veteran's sinus disorder was not related to service.  The examiner noted that at the Veteran's separation examination the Veteran's sinuses were noted as normal.  Post-service records document mild chronic sinusitis with sinus CT scan in 2003.  Further, the Veteran was seen with acute sinusitis in January 2017 that was treated with a course of antibiotics.  The current x-ray from October 2017 did not show any evidence of sinusitis.  Sinusitis having resolved, the examiner opined that the Veteran's sinusitis was less likely than not related to service.

As to secondary service, the examiner stated that it was less likely than not that the Veteran's sinusitis was caused or aggravated by his allergic rhinitis.  The examiner again noted the Veteran's medical history of sinus conditions, that medical record did not show aggravation of sinusitis and, that the most recent x-ray showed normal sinuses without evidence of sinusitis.  The examiner also stated that there was no association between medications used to treat rhinitis causing or aggravating sinusitis.  On this basis, the examiner found that the Veteran's sinusitis was less likely than not caused or aggravated by allergic rhinitis.

Based on the above, the Board finds that the Veteran's sinus disorders, other than allergic rhinitis, are not related to service.  As the 2017 examiner stated, the medical records show sinusitis only post-service.  Prior sinusitis had resolved by the time of the October 2017 examination.  As a result, sinusitis appeared to be acute and of a non-service etiology rather than chronic and possibly of a service-related etiology.

As to secondary service connection, the Veteran's sinus disorder is not caused or aggravated by allergic rhinitis.  As the 2017 examiner stated, given the Veteran's medical history, there is no indication rhinitis caused or aggravated sinusitis.  Further, there is no indication medications used to treat rhinitis would have caused sinusitis.  Therefore, the Veteran's sinusitis was not caused or aggravated by allergic rhinitis.

In both these opinions, though the clinician noted the sinusitis had resolved, the clinician was not challenging the presence of a current disability for service connection purposes, but rather stating that, because such symptoms resolved, it was not thought to be etiologically related to service or caused or aggravated by allergic rhinitis.

Finally, the Board notes that, although the Veteran has at times been said to have "chronic" sinusitis, chronic sinusitis is not a chronic condition for which the presumption for chronic conditions in 38 C.F.R. § 3.307 applies.  Rather, that presumption is available only for those conditions listed in 38 C.F.R. § 3.309(a).

Given the foregoing opinion, the medical evidence demonstrates that service connection for sinusitis is not related to service or caused or aggravated by allergic rhinitis.  As a result, service connection is denied.


ORDER

Service connection for a sinus disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


